department of the treasury internal_revenue_service washington d c date number release date wta-d-104085-00 cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for attn paul krug from deborah a butler assistant chief_counsel field service cc dom fs subject accrual of underpayment interest and overpayment interest this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x x’s representative year year year year year year dollar_figurea dollar_figure dollar_figureb dollar_figure dollar_figurec dollar_figure dollar_figured dollar_figure dollar_figuree dollar_figure dollar_figuref dollar_figure year year year year year legend continued wta-d-104085-00 dollar_figureg dollar_figure dollar_figureo dollar_figure dollar_figureh dollar_figure dollar_figurep dollar_figure dollar_figurei dollar_figure dollar_figureq dollar_figure dollar_figurej dollar_figure dollar_figurer dollar_figure dollar_figurek dollar_figure dollar_figures dollar_figure dollar_figurel dollar_figure dollar_figuret dollar_figure dollar_figurem dollar_figure dollar_figureu dollar_figure dollar_figuren dollar_figure dollar_figurev dollar_figure issue sec_1 at what date does interest begin to run on an underpayment where x reported an overpayment_of_tax on its return and elected to have the overpayment credited against its estimated_tax liability for the succeeding taxable_year but the service subsequently determined a deficiency in tax for the taxable_year of the purported overpayment where the service offsets an overpayment in year against underpayments for year year year and year whether the taxpayer is entitled to overpayment interest under sec_6611 from the return_due_date of the underpayment against which the overpayment is credited to the later date that the underpayment actually arose and the offset was effective conclusion sec_1 interest runs on any portion of the subsequently determined deficiency which exceeds the overpayment from the original due_date of the tax interest runs on that portion of the deficiency less than or equal to the overpayment from the date the overpayment is credited to the succeeding year’s estimated_taxes or the original due_date of the succeeding year’s income_tax return to the extent the overpayment is not needed to satisfy specific installments of estimated_tax the statutory terms of sec_6611 should not be construed to allow the taxpayer overpayment interest up until the date the underpayment actually arose and the offset was effective overpayment interest runs only to the due_date of the income_tax return for the year in which the overpayment is applied not the actual date the underpayment arose facts year wta-d-104085-00 in august year the service posted a general adjustment overassessment of dollar_figurea to year the service offset dollar_figureb of the overassessment to year effective march year unextended due_date of year the service offset dollar_figurec of the overassessment to year effective march year unextended return_due_date of year the service offset dollar_figured of the overassessment to year effective march year unextended return_due_date of year additionally the service offset dollar_figuree of the overassessment to year effective march year unextended return_due_date of year and april year finally the service issued a refund of dollar_figuref consisting of the remaining overassessment plus allowable interest on july year year taxpayer filed form_1120 for year on september year electing to credit an overpayment of dollar_figureg to the estimated_taxes for year subsequently on august year the service assessed a general adjustment deficiency for year of dollar_figureb the deficiency was paid_by offset from year effective march year unextended return_due_date of year the taxpayer contends pursuant to 36_fedclaims_680 acq aod cc-1997-008 date and sequa corporation v u s ustc big_number s d n y summary_judgment granted by dismissed by ustc big_number s d n y that when an overpayment is credited to the subsequent year interest should not start on a deficiency for the earlier year until the taxpayer actually received benefit for the overpayment applied to the following year in effect taxpayer contends the deficiency in year was not both due and unpaid until the taxpayer received a benefit with respect to the amount credited in year taxpayer argues that it received no benefit on dollar_figureh of the credit elect in year until march year unextended return_due_date of year because the taxpayer satisfied its requirements for all estimated_tax payments due for year by making estimated_tax payments and utilizing portions of the year credit elect accordingly the taxpayer concludes that the year deficiency was not both due and unpaid until march year thus no deficiency_interest was due during this period and the service should have allowed interest on the offset from year to march year year taxpayer filed form_1120 for year on september year electing to credit an overpayment of dollar_figurei to the estimated_taxes for year subsequently on august year the service assessed a general adjustment deficiency for year of dollar_figurec wta-d-104085-00 the deficiency was paid_by offset from year effective march year unextended due_date of year taxpayer applied the same rationale as set forth above see year and argued that it received no benefit on dollar_figurej of the credit elect in year until march year unextended due_date of year because the taxpayer satisfied its requirements for all estimated_tax payments due for year by making estimated_tax payments and utilizing portions of the year credit elect accordingly the taxpayer concludes that the year deficiency was not both due and unpaid until march year thus no deficiency_interest was due during this period and the service should have allowed interest on the offset from year to march year year taxpayer filed form_1120 for year on september year electing to credit an overpayment of dollar_figurek to the estimated_taxes for year subsequently on august year the service assessed a general adjustment deficiency for year of dollar_figured the deficiency was paid_by offset from year effective march year unextended due_date of year taxpayer applied the same rationale as set forth above see year and argued that it received no benefit on dollar_figurel of the credit elect in year until march year unextended due_date of year because the taxpayer satisfied its requirements for all estimated_tax payments due for year by making estimated_tax payments and utilizing portions of the year credit elect accordingly the taxpayer concludes that the year deficiency was not both due and unpaid until march year thus no deficiency_interest was due during this period and the service should have allowed interest on the offset from year to march year year taxpayer filed form_1120 for year on september year electing to credit an overpayment of dollar_figurem to the estimated_taxes for year subsequently on august year the service assessed a general adjustment deficiency for year of dollar_figuree the deficiency was paid_by offset from year effective march year unextended due_date of year and april year taxpayer applied the same rationale as set forth above see year and argued that it received no benefit on dollar_figuren of the credit elect in year until march year unextended due_date of year because the taxpayer satisfied its requirements for all estimated_tax payments due for year by making estimated_tax payments and utilizing portions of the year credit elect accordingly the taxpayer wta-d-104085-00 concludes that dollar_figuren of the year deficiency was not both due and unpaid until march year thus no deficiency_interest was due during this period and the service should have allowed interest on the offset from year to march year taxpayer also argues that dollar_figureo of the year deficiency was not both due and unpaid until april year and the remaining dollar_figurep was not both due and unpaid until june year thus according to taxpayer no deficiency_interest was due during these periods and the service should have allowed interest on the offsets from year to those dates year taxpayer filed form_1120 for year on or about september year electing to credit an overpayment of dollar_figureq to the estimated_taxes for year subsequently the service assessed net general adjustment deficiencies of dollar_figurer interest was charged on dollar_figureq of the net deficiency beginning april year interest on the remaining deficiency was started on march year taxpayer applied the same rationale as set forth above see year and argued that it received no benefit on the credit elect in year until september year the due_date of the third estimated_tax payment for year because taxpayer’s first two estimated_tax liabilities for year were timely paid accordingly the taxpayer concludes that the year deficiency was not both due and unpaid until september year year taxpayer filed form_1120 for year on or about september year electing to credit an overpayment of dollar_figures to the estimated_taxes for year subsequently the service assessed a general adjustment deficiency of dollar_figuret interest was charged on the deficiency beginning april year taxpayer applied the same rationale as set forth above see year and argued that it received no benefit on dollar_figureu of the credit elect in year until march year the unextended due_date for year accordingly the taxpayer concludes that the year deficiency was not both due and unpaid until march year law and analysis issue rev_rul 1988_2_cb_356 holds that when a taxpayer claims an overpayment on a return filed either on the original due_date or an extension and the claimed overpayment is applied in full against an installment of the succeeding wta-d-104085-00 year’s estimated_tax interest on a subsequently determined deficiency for the earlier year runs from the due_date of that installment on the part of the deficiency that is equal to or less than the claimed overpayment and from the original due_date of the return on the remainder revrul_88_98 follows 588_f2d_342 2d cir in which the court interpreted sec_6601 to mean that interest on a deficiency can only be charged when the tax is both due and unpaid the date the overpayment becomes a payment on account of the succeeding year’s estimated_tax determines when the prior year’s tax became unpaid for purposes of sec_6601 and thus when deficiency_interest begins to run in may department stores co v united_states fed cl acq aod cc-1997-008 date the taxpayer elected to credit an overpayment shown on its tax_return to the succeeding year’s estimated_tax liability but did not attach a statement to its return indicating the installment to which the service should credit the overpayment a deficiency was determined for the taxpayer’s tax_year and interest was assessed by the service on the deficiency from the due_date of the first installment in accordance with revrul_88_98 however the taxpayer had made estimated_tax payments sufficient to avoid the addition_to_tax imposed by sec_6655 for for the first and second installments of estimated_tax due for the court concluded the services application of taxpayer’s overpayment to the first installment did not change the fact that the government had the use of taxpayer’s overpayment from the due_date of the first installment may to the date taxpayer filed its tax_return october since the overpayment was not needed to satisfy any installment of estimated_tax due during that period in revrul_99_40 1999_40_irb_441 which modified and superseded revrul_88_98 the service has reconsidered the manner in which interest is computed in light of the may department stores decision when a taxpayer makes an election to apply an overpayment to the succeeding year’s estimated_taxes the credit is applied to unpaid installments of estimated_tax due on or after the date the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under sec_6654 and sec_6655 the service will assess interest on a subsequently determined deficiency for the overpayment year from the date s that the overpayment is applied to the succeeding year’s estimated_taxes in all situations the estimated_tax rules in effect for the tax_year in which the credit elect is used determine the amount of estimated_taxes due and thus the amount of the overpayment needed to satisfy sec_6601 provides i f any amount of tax is not paid on or before the last date prescribed for payment interest on such amount shall be paid for the period from such last date to the date paid wta-d-104085-00 the installments of estimated_tax the unused balance of the credit is deemed effective as a payment of the succeeding year’s income_tax liabilities as of the unextended due_date of the return with respect to the deficiency in year a portion of the credit elect from year was applied to the first quarter of the succeeding year’s estimated_tax because the remaining portion of the credit elect exceeded the subsequently determined deficiency_interest did not begin to run for the year deficiency on the first installment due_date a portion of the overpayment was also applied to the second installment of the succeeding year’s estimated_tax again because the remaining portion of the credit elect exceeded the deficiency underpayment interest did not begin to run on the second installment due_date the credit elect was not needed to satisfy any other installments of estimated_tax the remaining credit elect should be applied as of march year unextended due_date of year thus interest runs on the full amount of the year deficiency dollar_figureb as of that date with respect to the deficiency in year a portion of the credit elect from year was applied to the third quarter of the succeeding year’s estimated_tax because the remaining portion of the credit elect exceeded the subsequently determined deficiency_interest did not begin to run for the year deficiency on the third installment due_date the credit elect was not needed to satisfy any other installments of estimated_tax the remaining credit elect should be applied as of march year unextended due_date of year thus interest runs on the full amount of the year deficiency dollar_figurec as of that date with respect to the deficiency in year a portion of the credit elect from year was applied to the first second and fourth quarters of the succeeding year’s estimated_tax after each application of the credit elect the remaining portion of the credit elect exceeded the subsequently determined deficiency so interest did not begin to run for the year deficiency on the first second or fourth installment due dates the credit elect was not needed to satisfy any other installments of estimated_tax the remaining credit elect should be applied as of march year unextended due_date of year thus interest runs on the full amount of the year deficiency dollar_figured as of that date sec_6513 provides that if any overpayment of income_tax is in accordance with sec_6402 claimed as a credit against estimated_tax for the succeeding taxable_year such amount shall be considered as a payment of the income_tax for the succeeding taxable_year whether or not claimed as a credit in the return of estimated_tax for such succeeding taxable_year and no claim for credit or refund of such overpayment shall be allowed for the taxable_year in which the overpayment arises wta-d-104085-00 with respect to the deficiency in year dollar_figurev of the credit elect from year was applied to the first quarter of the succeeding year’s estimated_tax as of the first installment due_date the subsequently determined deficiency exceeded the remaining credit elect by dollar_figureo thus interest runs on dollar_figureo of the year deficiency beginning on the first installment due_date a portion of the credit elect was also applied to the second installment of the succeeding year’s estimated_tax as of the second installment date the subsequently determined deficiency equaled the remaining credit elect therefore interest begins to run on the deficiency amount equal to the amount of the credit elect applied dollar_figurep on that installment date the credit elect was not needed to satisfy any other installments of estimated_tax the remaining credit elect should be applied as of march year unextended due_date of year thus interest runs on the remaining amount of the year deficiency dollar_figuren as of that date the subsequently determined deficiency for year dollar_figurer exceeded the credit elect reflected on the year return dollar_figureq so underpayment interest should run on the deficiency in excess of the credit elect beginning on the unextended return_due_date for year the remaining credit elect was applied in full to the third installment of the succeeding year’s estimated_tax as of the third installment date the remaining deficiency equaled the remaining credit elect so interest begins to run on the remaining deficiency in an amount equal to the credit elect applied on that installment date thus interest runs on the remaining amount of the year deficiency dollar_figureq as of september year with respect to the deficiency in year a portion of the credit elect from year was applied to the third quarter of the succeeding year’s estimated_tax because the remaining portion of the credit elect exceeded the subsequently determined deficiency_interest did not begin to run for the year deficiency on the third installment due_date the credit elect was not needed to satisfy any other installments of estimated_tax the remaining credit elect should be applied as of march year unextended due_date of year thus interest runs on the full amount of the year deficiency dollar_figuret as of that date issue in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment sec_6402 see also sec_301_6402-1 commissioner may credit any overpayment_of_tax including interest thereon against any outstanding liability interest however is not recoverable on an obligation owed by the government unless explicitly provided by statute or contract rosenman v united_states u s wta-d-104085-00 the taxpayer claims a right to interest under sec_6611 sec_6611 provides that interest shall be allowed and paid i n the case of a credit from the date of the overpayment to the due_date of the amount against which the credit is taken emphasis added sec_301_6611-1 provides that in general the term due_date means the last day fixed by law or regulations for the payment of the tax sec_6151 provides that when a return of tax is required under this title or regulations the person required to make such return shall pay such tax at the time fixed for filing the return determined without regard to any extension of time for filing the return see also sec_1_6151-1 sec_6072 governs the time for filing income_tax returns stating that r eturns of corporations required under sec_6012 made on the basis of a fiscal_year shall be filed on or before the 15th day of the third month following the close of the fiscal_year see also sec_1_6072-2 thus the last day fixed by law for the payment of income_tax is the due_date of the return determined without regard to any extension of time with respect to the general adjustment overassessment of dollar_figurea the due_date of the amount against which the overpayment was credited on these facts the underpayments for year sec_2 through is the due_date of the return for the year in which the taxes were underpaid overpayment interest runs only to the due_date of the income_tax return for the year in which the overpayment is applied not the actual date the underpayment arose thus overpayment interest accrues as follows until march year unextended return_due_date for year with respect to dollar_figureb of the offset until march year unextended return_due_date for year with respect to dollar_figurec of the offset until march year unextended return_due_date for year with respect to dollar_figured of the offset and until march year unextended return_due_date for year with respect to dollar_figuree of the offset the statutory terms of sec_6611 should not be construed to allow the taxpayer overpayment interest up until the date the underpayment actually arose and the offset was effective overpayment interest runs only to the due_date of the income_tax return for the year in which the overpayment is applied not the actual date the underpayment arose wta-d-104085-00 case development hazards and other considerations with respect to the second issue regarding the accrual of overpayment interest the courts as evidenced by 36_fedclaims_680 acq aod cc- date and 588_f2d_342 2d cir have employed a use-of-money analysis in interpreting the statutory terms of sec_6601 which are substantially_similar to the terms used in sec_6611 and regulation sec_301_6611-1 nevertheless the conclusion that interest runs only to the due_date of the income_tax return is compelled by our interpretation of the regulation as having a fixed meaning for the term due_date for the payment of tax please call if you have any further questions by george e bowden technical assistant cc dom fs
